MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016 ME 153 
Docket:	      Som-15-11	
Submitted	
  On	Briefs:	 October	21,	2015	
Decided:	     July	14,	2016	
Reissued:	 October	13,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                           ALBERTA	GRAF	
                                 	
                                v.	
                                 	
          STATE	FARM	MUTUAL	AUTOMOBILE	INSURANCE	COMPANY	
	
	
SAUFLEY,	C.J.	

        [¶1]		Alberta	Graf	was	injured	when	the	car	she	was	driving	was	struck	

from	     behind	     by	   an	    underinsured	        motorist.	    	   She	     claimed	

uninsured/underinsured	motorist	(UM/UIM)	coverage	and	medical	payments	

coverage	 under	 two	 separate	 State	 Farm	 Mutual	 Automobile	 Insurance	

Company	 policies.	 	 Graf	 and	 State	 Farm	 agreed	 to	 arbitrate	 the	 amount	 of	

damages	 caused	 by	 the	 accident,	 but	 to	 leave	 to	 the	 court	 the	 dispute	

regarding	 the	 extent	 of	 coverage,	 if	 any,	 available	 to	 Graf	 through	 the	

identified	policies.		An	arbitration	panel	determined	that	the	accident	caused	

Graf	 $378,000	 in	 damages,	 $125,000	 of	 which	 were	 identified	 as	 medical	

costs.		The	Superior	Court	(Somerset	County,	Mullen,	J.)	determined	that	Graf	
2

had	 coverage	 under	 only	 one	 of	 the	 State	 Farm	 policies;	 deferred	 to	 the	

arbitration	award	as	to	her	actual	damages;	established	the	amount	owed	by	

State	 Farm;	 and	 reduced	 the	 arbitration	 award	 accordingly	 upon	 entry	 of	

judgment.	 	 We	 affirm	 the	 court’s	 determination	 that	 only	 one	 of	 the	 policies	

covered	 Graf,	 but	 we	 vacate	 the	 court’s	 decision	 regarding	 the	 amount	 due	

under	that	policy.1	

                                             I.		BACKGROUND	

         [¶2]	 	 The	 parties	 do	 not	 dispute	 that	 on	 August	 4,	 2005,	 Alberta	 Graf	

was	 operating	 her	 personal	 vehicle	 when	 it	 was	 struck	 from	 behind	 by	 a	

vehicle	 operated	 by	 another	 motorist	 who	 was	 fully	 responsible	 for	 causing	

the	accident.		At	the	time	of	the	accident,	that	motorist	had	liability	motorist	

coverage	with	Progressive	Insurance	Company	in	the	amount	of	$50,000.	

         [¶3]		Graf	and	her	husband	held	two	State	Farm	policies	at	the	time	of	

the	 accident.	 	 The	 first	 (Policy	 1)	 was	 in	 Graf’s	 husband’s	 name;	 provided	

$1,000,000	 of	 UM/UIM	 coverage;	 provided	 $100,000	 of	 medical	 payments	

coverage;	and	did	not	cover	Graf’s	vehicle.		The	UM/UIM	section	contained	a	


    1	 	 Graf	 also	 appeals	 from	 the	 court’s	 denial	 of	 her	 request	 for	 prejudgment	 interest	 and	 other	

interest,	costs,	disbursements,	and	fees.		The	court’s	denial	of	prejudgment	interest	was	based	on	its	
conclusion	that	State	Farm	had	already	paid	the	policy	limit	and	that	there	were	no	facts	to	show	
that	State	Farm	acted	in	bad	faith.		See	14	M.R.S.	§	1602-B	(2015);	Simpson	v.	Hanover	Ins.	Co.,	588
A.2d 1183,	1186	(Me.	1991).		If	the	findings	regarding	policy	limits	are	altered	on	remand,	Graf	may	
reassert	her	request.	
                                                                                        3

provision	 entitled	 “When	 [UM/UIM	 Coverage]	 Does	 not	 Apply”	 that	 stated:	

“There	 is	 no	 coverage	 .	.	.	 for	 bodily	 injury	 to	 an	 insured	 [sustained]	 while	

occupying	a	motor	vehicle	owned	by	.	.	.	you,	your	spouse	or	any	relative	if	it	is	

not	 insured	 for	 this	 coverage	 under	 this	 policy.”	 	 The	 medical	 payments	

coverage	 under	 Policy	 1	 contained	 a	 similar	 provision.	 	 The	 second	 policy	

(Policy	 2)	 was	 in	 Graf’s	 name;	 provided	 $300,000	 of	 UM/UIM	 coverage;	

provided	 $100,000	 of	 medical	 payments	 coverage	 for	 medical	 expenses	

incurred	 for	 services	 furnished	 within	 three	 years	 of	 the	 accident;	 and	

covered	 Graf’s	 vehicle.	 	 It	 provided:	 “The	 uninsured	 motor	 vehicle	 coverage	

shall	be	excess	over	and	shall	not	pay	again	any	medical	expenses	paid	under	

the	 medical	 payments	 coverage.”	 	 It	 also	 provided	 that	 medical	 payments	

coverage	would	be	denied	“to	the	extent	workers’	compensation	benefits	are	

required	to	be	payable.”			

      [¶4]		In	October	2009,	Graf,	with	State	Farm’s	consent,	settled	her	claim	

against	the	other	motorist	for	his	policy	limits	of	$50,000	through	Progressive	

Insurance.	 	 In	 September	 2011,	 Graf	 filed	 a	 three-count	 complaint	 against	

State	 Farm	 in	 the	 Superior	 Court	 (Somerset	 County)	 seeking	 coverage	 from	

State	Farm	pursuant	to	both	policies.			
4

         [¶5]		On	August	20,	2013,2	as	the	parties	were	preparing	to	go	to	trial,	

Graf	filed	a	motion	for	stay	of	proceedings	due	to	an	arbitration	clause	in	the	

policies,	 which	 the	 court	 (Nivison,	 J.)	 granted.	 	 See	 generally	 Uniform	

Arbitration	 Act,	 14	M.R.S.	 §§	 5927-5949	 (2015).	 	 An	 arbitration	 hearing	 was	

held	on	March	18,	2014.			

         [¶6]	 	 Before	 the	 hearing,	 the	 parties	 signed	 an	 arbitration	 agreement.		

The	 agreement	 stated	 that	 the	 purpose	 of	 arbitration	 was	 to	 determine	

whether	the	accident	caused	Graf	damages,	and	if	so,	in	what	amount.		In	the	

agreement,	the	parties	left	“jurisdiction”	with	the	Superior	Court	to	decide	any	

issues	relating	to	the	amount	of	UM/UIM	coverage	available	to	Graf	after	the	

arbitration	panel	determined	the	amount	of	damages	caused	by	the	accident.		

Specifically,	 the	 agreement	 stated,	 “The	 court	 shall	 .	 .	 .	 retain	 jurisdiction	 to	

decide	 any	 issues	 relating	 to	 the	 amount	 of	 UM/UIM	 coverage	 available	 to	

Alberta	 Graf	 if	 there	 is	 a	 dispute	 regarding	 the	 available	 coverage	 after	 the	

panel	award.”		The	agreement	did	not	specifically	direct	the	arbitration	panel	

or	 the	 court	 to	 determine	 the	 amount	 of	 medical	 expenses	 incurred	 within	

three	 years	 after	 the	 accident	 or	 the	 amount	 of	 expenses	 required	 to	 be	

payable	by	workers’	compensation.			

    2	
    	 Between	 2011	 and	 2013	 the	 parties	 prepared	 for	 trial,	 but	 in	 June	 2013,	 Graf’s	 attorney	
withdrew	and	new	counsel	was	retained.		
                                                                                          5

       [¶7]	 	 The	 panel	 found	 that	 the	 accident	 caused	 Graf	 damages	 of	

$378,000.		It	determined	that	$125,000	of	these	damages	were	attributable	to	

unspecified	 medical	 bills.	 	 After	 subtracting	 the	 $50,000	 from	 the	 settlement	

with	the	other	motorist,	it	reported	that	Graf’s	net	damages	totaled	$328,000.		

       [¶8]		On	April	28,	2014,	State	Farm	filed	a	motion	in	the	Superior	Court	

to	reduce	the	panel	damage	award	to	available	coverage.		The	court	(Mullen,	

J.)	 held	 a	 hearing	 on	 October	 6,	 2014.	 	 At	 the	 October	 6	 hearing,	 State	 Farm	

presented	 evidence	 to	 the	 court	 to	 show	 that	 some	 of	 Graf’s	 medical	 bills	

resulting	from	the	accident	had	been	paid	by	workers’	compensation	or	were	

for	 services	 obtained	 more	 than	 three	 years	 after	 the	 accident.	 	 The	 court	

granted	the	motion	to	reduce	the	panel	damage	award,	determining	that	Graf	

had	 UM/UIM	 coverage	 pursuant	 only	 to	 her	 own	 policy—Policy	 2;	 that	 she	

was	not	entitled	to	medical	payments	coverage	pursuant	to	either	policy;	and	

that,	because	the	available	uninsured	coverage	on	her	policy	totaled	$300,000	

and	Graf	had	already	received	$50,000,	she	was	entitled	to	a	total	of	$250,000	

from	State	Farm.		Graf	filed	a	timely	notice	of	appeal.		See	14	M.R.S.	§§	1851,	

5945	(2015).			
6

                                   II.		DISCUSSION	

A.	   Standard	of	Review	

	     [¶9]		Generally,	pursuant	to	the	Uniform	Arbitration	Act,	an	arbitration	

award	can	be	modified	by	the	Superior	Court	only	for	certain	limited	reasons,	

and	our	review	of	the	court’s	action	is	similarly	limited.		See	14	M.R.S.	§	5939;	

Randall	v	Conley,	2010 ME 68,	¶	11,	2 A.3d 328.		Here,	however,	the	court	did	

not	 question	 the	 accuracy	 of	 the	 panel’s	 determination	 regarding	 damages,	

and	its	judgment	did	not	constitute	a	modification	of	an	arbitration	decision.		

Nor	 do	 the	 parties	 challenge	 the	 amount	 of	 damages	 determined	 through	

arbitration.		Rather,	the	parties	agreed	in	the	arbitration	agreement	to	allow	

the	court	to	“retain	jurisdiction	to	decide	any	issues	relating	to	the	amount	of	

UM/UIM	coverage	available	to	Alberta	Graf.”			

      [¶10]	 	 Thus,	 the	 court	 acted	 as	 the	 original	 adjudicator	 when	 it	

interpreted	the	policies	and	reduced	the	amount	available	to	Graf	based	on	its	

conclusion	 that	 Graf	 was	 only	 insured	 under	 one	 of	 the	 policies.	 	 Therefore,	

our	 standard	 of	 review	 for	 confirmation	 or	 modification	 of	 an	 arbitration	

award	 pursuant	 to	 statute	 is	 not	 applicable	 here.	 	 See	 Randall,	 2010 ME 68,	

¶	11,	2 A.3d 328.			
                                                                                           7

       [¶11]	 	 Instead,	 we	 review	 the	 trial	 court’s	 interpretation	 of	 the	

insurance	policies	de	novo.		Travelers	Indem.	Co.	v.	Bryant,	2012 ME 38,	¶	8,	38
A.3d 1267.	 	 “If	 the	 language	 of	 [a]	 policy	 is	 unambiguous,	 we	 apply	 its	 plain	

meaning.”	 	 Dickau	 v.	 Vt.	 Mut.	 Ins.	 Co.,	 2014 ME 158,	¶	 13,	 107 A.3d 621.		 We	

also	 review	 the	 trial	 court’s	 statutory	 interpretation	 de	 novo.	 	 Strout	 v.	 Cent.	

Me.	Med.	Ctr.,	2014 ME 77,	¶	10,	94 A.3d 786.			

       [¶12]		Graf	argues	that	the	court	erred	in	determining	(1)	that	Policy	1	

excluded	coverage	for	injury	sustained	in	a	vehicle	not	covered	by	the	policy;	

(2)	that	the	UM/UIM	statute,	24-A	M.R.S.	§	2902	(2015),	entitled	State	Farm	to	

offset	 any	 judgment	 entered	 by	 the	 court	 with	 the	 $50,000	 settlement	 Graf	

received	from	the	other	motorist,	after	the	arbitration	panel	had	already	offset	

its	 award	 with	 the	 settlement	 amount;	 and	 (3)	that	 the	 language	 in	 Policy	 2	

prevented	her	from	recovering	both	UM/UIM	coverage	and	medical	payments	

coverage.		We	address	each	of	these	arguments	in	turn.	

B.	    Policy	1	

       [¶13]	 	 Graf	 argues	 that	 the	 court	 erred	 in	 determining	 that	 a	 valid	

“other-owned	 vehicle”	 exclusion	 in	 Policy	 1	 prevents	 her	 entitlement	 to	

$1,000,000	of	coverage	under	the	policy.		Graf	is	included	as	an	insured	party	
8

under	 Policy	 1;	 the	 question	 is	 whether	 the	 policy	 exclusion	 for	 accidents	

occurring	in	other-owned	vehicles	is	valid	and	prevents	coverage	in	this	case.			

        [¶14]		Policy	exclusions	are	enforced	as	long	as	they	are	unambiguous,	

do	not	conflict	with	the	UM/UIM	statute,	and	are	not	against	public	policy.		See	

Gross	 v.	 Green	 Mountain	 Ins.	 Co.,	 506 A.2d 1139,	 1141-43	 (Me.	 1986).	 	 The	

“other-owned	vehicle”	exclusion	in	Policy	1	provides:	“There	is	no	coverage	.	.	.	

for	bodily	injury	to	an	insured	while	occupying	a	motor	vehicle	owned	by	or	

leased	to	you,	your	spouse	or	any	relative	if	it	is	not	insured	for	this	coverage	

under	 this	 policy.”	 	 We	 have	 previously	 considered	 almost	 identical	

“other-owned	vehicle”	exclusions,	and	have	consistently	determined	that	they	

do	not	conflict	with	the	UM/UIM	statute	and	are	not	against	public	policy.		See	

Estate	of	Galipeau	v.	State	Farm	Mut.	Auto.	Ins.	Co.,	2016 ME 28,	¶¶	11-15,	132
A.3d 1190;	Lewis	v.	Concord	Gen.	Mut.	Ins.	Co.,	2014 ME 34,	¶	12	n.9,	87 A.3d
732;	 cf.	 Tibbetts	 v.	 Dairyland	 Ins.	 Co.,	 2010 ME 61,	 ¶¶	 22-24,	 999 A.2d 930.		

Contrary	 to	 Graf’s	 assertion,	 this	 language	 unambiguously	 excludes	 coverage	

for	injury	that	occurs	in	a	vehicle	not	covered	under	the	policy.3	


    3	 	 Graf	 argues	 that	 because	 the	 policy	 language	 is	 found	 under	 a	 heading	 “When	 [UM/UIM	
Coverage]	 Does	 Not	 Apply,”	 the	 exclusion	 only	 applies	 when	 one	 has	 not	 opted	 into	 UM/UIM	
coverage.	 	 She	 further	 argues	 that	 the	 language	 is	 ambiguous.	 	 We	 are	 not	 persuaded.	 	 If	 the	
provision	 only	 applied	 to	 an	 insured	 who	 was	 not	 entitled	 to	 UM/UIM	 coverage	 in	 the	 first	 place,	
there	would	be	no	reason	to	list	the	exclusion.		As	the	policy	language	is	not	reasonably	susceptible	
to	different	interpretations,	it	is	not	ambiguous.	Cambridge	Mut.	Fire	Ins.	Co.	v.	Vallee,	687 A.2d 956,	
957	(Me.	1996).	
                                                                                        9

      [¶15]	 	 Because	 the	 exclusion	 is	 not	 ambiguous,	 does	 not	 conflict	 with	

the	 UM/UIM	 statute,	 and	 is	 not	 against	 public	 policy,	 the	 exclusion	 is	 valid.		

The	court	did	not	err	in	denying	coverage	under	Policy	1.	

C.	   Offset	of	the	Other	Motorist’s	Payment	

      [¶16]		Graf	argues	that	it	was	improper	for	the	court	to	offset	available	

coverage	 with	 the	 $50,000	 of	 settlement	 proceeds	 because	 the	 arbitration	

panel	 had	 already	 offset	 the	 damages	 award	 with	 the	 same	 settlement	

amount.			

      [¶17]		“In	the	event	of	payment	to	any	person	under	uninsured	vehicle	

coverage	.	.	.	the	insurer	shall	be	entitled	to	the	proceeds	of	any	settlement	or	

recovery	 from	 any	 person	 legally	 responsible	 for	 the	 bodily	 injury	.	.	.	.”		

24-A	M.R.S.	§	2902(4).		When	the	total	damages	are	greater	than	the	amount	

of	 UM/UIM	 coverage,	 we	 have	 previously	 determined	 that	 this	 language	

mandates	that	insurers	offset	the	amount	of	coverage	available	in	the	UM/UIM	

policy,	 rather	 than	 the	 amount	 of	 damages	 incurred,	 by	 the	 amount	 actually	

paid	by	the	tortfeasor.		Farthing	v.	Allstate	Ins.	Co.,	2010 ME 131,	¶	7,	10 A.3d
667.		We	have	explained	that	the	reason	for	doing	so	is	that	“[t]he	goal	of	the	

UM	statute	[i]s	to	provide	an	injured	insured	the	same	recovery	[that]	would	

have	been	available	had	the	tortfeasor	been	insured	to	the	same	extent	as	the	
10

injured	 party.”	 	 Tibbetts,	 2010 ME 61,	 ¶	 12,	 999 A.2d 930  (quotation	 marks	

omitted).		Thus,	it	was	proper	to	offset	the	amount	of	available	coverage	with	

the	other	motorist’s	payment,	with	the	coverage	then	applied	against	the	total	

damages	determined	by	the	arbitration	panel.			

       [¶18]		Mathematically,	however,	the	offset	applies	only	once.		After	the	

issue	of	medical	payments	coverage,	addressed	below,	has	been	resolved,	the	

court	 will	 determine	 the	 remaining	 damages	 and	 compare	 that	 to	 the	 total	

UM/UIM	 coverage	 available	 to	 determine	 how	 to	 offset	 the	 other	 motorist’s	

payment.		Because	Graf	has	received	$50,000	of	the	$300,000	she	was	entitled	

to	pursuant	to	Policy	2’s	UM/UIM	coverage,	she	will	only	be	able	to	recover	a	

maximum	of	$250,000	in	UM/UIM	coverage.	

D.	    Policy	2	

       [¶19]	 	 Graf	 is	 an	 insured	 party	 under	 Policy	 2,	 and	 she	 is	 entitled	 to	

UM/UIM	 coverage	 under	 that	 policy.	 	 The	 relevant	 question	 here	 is	 whether	

Graf	 is	 also	 entitled	 to	 any	 medical	 payments	 coverage	 under	 Policy	 2,	

separate	from	UM/UIM	coverage.	

       [¶20]	 	 Pursuant	 to	 the	 policy,	 Graf	 is	 entitled	 to	 $100,000	 of	 medical	

payments	 coverage	 “for	 services	 furnished	 within	 three	 years	 of	 the	 date	 of	

the	 accident.”	 	 That	 section	 also	 provides:	 “There	 is	 no	 coverage	 .	 .	 .	 to	 the	
                                                                                                           11

extent	 workers’	 compensation	 benefits	 are	 required	 to	 be	 payable.”	 	 The	

UM/UIM	 coverage	 provides:	 “The	 uninsured	 motor	 vehicle	 coverage	 shall	 be	

excess	 over	 and	 shall	 not	 pay	 again	 any	 medical	 expenses	 paid	 under	 the	

medical	payments	coverage.”		

        [¶21]		The	language	at	issue	here—that	“coverage	shall	be	excess	over	

and	 shall	 not	 pay	 again”—requires	 the	 medical	 payments	 coverage	 to	 be	

determined	 first	 and	 precludes	 the	 duplication	 of	 payment.	 	 See	 Ostransky	 v.	

State	Farm	Ins.	Co.,	566 N.W.2d 399,	401	(Neb.	1997)	(“State	Farm’s	position	is	

clear:	 No	 insured	 can	 recover	 for	 medical	 expenses	 under	 the	 underinsured	

motorist	 coverage	 if	 such	 expenses	 have	 already	 been	 paid	 by	 the	 medical	

payment	 coverage.”).	 	 Thus,	 pursuant	 to	 the	 policy,	 any	 damages	 that	 fall	

within	 the	 $100,000	 medical	 payments	 coverage	 should	 be	 paid	 first	 and	

remaining	damages	should	be	paid	from	the	UM/UIM	coverage.4			



   4		The	math	would	work	as	follows.		Graf	has	up	to	$100,000	of	medical	payments	coverage	for	

medical	 costs	 that	 fall	 within	 the	 policy	 descriptions,	 and	 she	 has	 up	 to	 $250,000	 in	 available	
UM/UIM	 coverage	 (policy	 limits	 of	 $300,000	 less	 the	 other	 motorist’s	 payment	 of	 $50,000).	 	 See	
Farthing	v.	Allstate,	2010 ME 131,	¶	7,	10 A.3d 667.		Graf’s	damages	total	$378,000,	which	is	actually	
less	than	the	potential	maximum	of	her	available	payments	and	coverage	of	$400,000	($100,000	in	
medical	payments	coverage	and	$300,000	from	the	combined	payments	of	the	other	motorist	and	
the	UM/UIM	coverage).		If	all	of	the	medical	costs	fall	within	the	medical	payments	coverage,	Graf	
would	 be	 entitled	 to	 $100,000	 in	 medical	 payments	 coverage.	 	 That	 would	 leave	 $278,000	 in	
remaining	damages	to	be	paid	from	the	other	motorist	and	the	UM/UIM	coverage.		Because	she	has	
received	$50,000	from	the	other	motorist	and	$100,000	from	the	medical	payments	coverage,	her	
remaining	 damages	 of	 $228,000	 could	 be	 fully	 covered	 by	 her	 UM/UIM	 coverage.	 	 She	 would	
receive	$328,000	total	from	State	Farm	($100,000	in	medical	payments	and	$228,000	in	UM/UIM	
coverage)	and	$50,000	total	from	the	other	motorist,	fully	covering	her	total	damages	of	$378,000.	
12

          [¶22]	 	 The	 arbitration	 panel	 did	 not	 determine	 the	 amount	 of	 medical	

expenses	that	were	incurred	within	three	years	after	the	accident	or	whether	

any	of	these	expenses	were	required	to	be	payable	by	workers’	compensation.		

Instead,	 the	 parties	 presented	 to	 the	 court	 the	 limited	 issue	 of	 whether	 the	

medical	bills	identified	by	the	arbitration	panel	were	covered	by	the	medical	

payments	provision	because	they	fell	within	the	period	of	coverage	and	were	

not	 offset	 by	 workers’	 compensation.5	 	 Because	 the	 court	 found	 the	 medical	

payments	coverage	not	to	be	applicable,	it	did	not	reach	this	question,	and	the	

issue	must	be	remanded	to	the	Superior	Court	to	determine	how	much,	if	any,	

of	 the	 $125,000	 of	 arbitration-awarded	 medical	 expenses	 were	 incurred	

within	 three	 years	 after	 the	 accident	 and	 were	 not	 required	 to	 be	 paid	 by	

workers’	compensation.		After	the	court	makes	this	determination,	the	parties	

should	be	able	to	calculate	State	Farm’s	remaining	obligation.		If	not,	pursuant	

to	the	original	arbitration	agreement,	the	court	will	determine	the	amount	of	

coverage	available	to	Graf	and	enter	judgment	accordingly.	



   On	 the	 other	 hand,	 if	 none	 of	 the	 medical	 bills	 fall	 within	 the	 medical	 payments	 coverage,	 that	
would	 leave	 $378,000	 in	 damages	 to	 be	 paid	 from	 the	 other	 motorist	 and	 the	 UM/UIM	 coverage.		
Thus,	she	would	be	entitled	to	a	total	of	$250,000	from	State	Farm,	augmenting	the	$50,000	from	
the	other	motorist,	for	a	total	of	$300,000.		

     5	 	 The	 accident	 occurred	 in	 2005,	 and	 Graf	 underwent	 surgery	 in	 2011,	 beyond	 the	 point	 of	

medical	 payments	 coverage.	 	 However,	 other	 medical	 costs	 may	 have	 been	 incurred	 within	 the	
three-year	limit.	
                                                                                   13

         The	entry	is:	

                            Judgment	 affirmed	 in	 part.	 	 Remanded	 to	 the	
                            Superior	 Court	 for	 proceedings	 consistent	 with	
                            this	opinion.		
	
	    	     	     	      	      	
	
On	the	briefs:	
	
     N.	Laurence	Willey,	Jr.,	Esq.,	Willey	Law	Offices,	Bangor,	for	
     appellant	Alberta	Graf	
     	
     James	 B.	 Main,	 Esq.,	 Hoy	 &	 Main,	 P.A.,	 Gray,	 for	 appellee	
     State	Farm	Mutual	Automobile	Insurance	Company	
	
	
	
Somerset	County	Superior	Court	docket	number	CV-2011-18	
FOR	CLERK	REFERENCE	ONLY